Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


With respect to applicant’s arguments:

A) With respect to the prior art: 

1) In the system described by Grass (e.g., @ Figure 1):

a) Ones of the users supply video surveillance data/content to a centralized video server (@ 140) via a local network of surveillance cameras and a simple network router [@ 101, 111, and 121].  These network routers (@ 105, 115, and 125) are dumb devices and transmit all captured video data/content to the central sever (@ 140) for storage in and distribution therefrom.  

b) Each of the user’s in Grass uses a separate computing device (e.g., represented @ 150 and 152) for interacting with the server – namely:

1. For requesting access to stored portions of their own uploaded video data content (provided from the respective router) and/or video data uploaded by other users (the respective router(s) of the other users);  and 

2. For registering “consent to share” conditions for controlling which of the other users may have access to their uploaded video data content.

2) While Grass does not describe how the users request access to the video content that is stored on the server, the examiner continues to maintain that accessing such stored video data content based on ranges of date, ranges of time, and geographic locations was well known in the art as evidenced by the prior art of Clapp and Othmer. 

3) To the extent that the amendments to the amended claim are understood by the instant examiner, it appears that at least some of the amendments are trying to distinguish the structure of the users terminal from the configuration described in Grass – i.e., via recitations directed to a “first user device” from which both the video Bronson which shows that is was known to have implemented the routers in such surveillance server networks. i.e. that of Grass, using smart devices – thereby enabling the users to have control over what video content is actually provided (uploaded) to the third party server (and for registering consent to share conditions [e.g., router 107 of Figure 4].









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer.

I. Preface:

Note: paragraph 2 of this Office action; and that, as currently recited the first and second user devices do not have to be the same kind of device – the first device may be a smart router and the second device a computer.

I. The showing of Grass:

As illustrated in Figures 1-4, Grass described a surveillance system that included:

A) At least one residential client surveillance recording platforms [e.g., @ 111 of Figure 1] wherein the platform platform comprises:

1) A respective electronic device (e.g., the camera @113) which generates image data;

2) A wireless transmitter (e.g., the wireless transmitter @113) which: 

a) Receives the image data generated by the camera; and 

b) Sends the generated image data to a first user device (e.g., @ 115).

[Note paragraph 0031]

B) A centralized video surveillance server (@ 140 of Figure 1) comprised of a software driven computer running on application software  [note paragraphs 0009 0033]. The fact that the device consists of the software indicates that the software is stored on a storage device therein, operating for:

A) Receiving and storing the image data sent over a network (@ 130) via from the user device (@ 115);

B) Receiving over the network (@ 130), from an associated processor (e.g. @ 150) at least one consent to share the stored video data wherein the consent to share is received when: 

1) The user/client subscribes to the service;

2) The user/client joins a specific group other client platforms; and 

3) The user/client provides expressed permission/consent;

via the associated processor (@ 150).

[e.g., Note: paragraphs 0010, 0011, 0017, 0038, 0047]

C) Receiving a video request from a different associated processor (the second user device) -also represented @ 150- requesting access to the recorded video, wherein access to the video is granted/denied based on the received consent to share  [e.g., Note: paragraphs 0011, 0017, 0038, 0047];

D) In response to the request, when granted via the received consent to share (a determination that said consent has been received), permitting access to the recorded video [e.g., Note: paragraphs 0011, 0017, 0038, 0047]; and 

E) Via the permitted access, sending a subset of the recorded video to be sent, from determined storage locations, to the requesting client platform [e.g., Note: paragraphs 0011, 0017, 0038, and 0047]. 


II. Differences:

Claim 1 differs from the showing of Grass only in that:

A)  the user devices in Grass are illustrated as simple/dumb devices operating to route any and all of the received video data to the central server and, thereby, requiring a separate processor (@ 150) and, as such, not as providing video and consent to share information to the server (i.e., to recited one or more processor); and 

B) The recited request from the second user device that indicates an area and time window; 


III. The showing of Bronson, Clapp, and Othmer & Obviousness:

A) As is illustrated in Figure 4, Bronson illustrates a residential client recording platform analogous to that described in Grass.  However, in Bronson, the routing device (@ 107) is implemented as a smart device which allows the client platform [@ lines 64-67 of column 8; and lines 1-11 of column 9]. It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Grass to have replaced the routers (e.g. @ 115) with the smart routing devices described by Bronson so as to have provided the user to control what portion of the captured video is even provided to the centralized server.  In this modified configuration the smart router itself, i.e., the first user device, provides/negotiates the content to share based on the video consent itself.

B) In an analogous environment, Clapp evidences a conventional user friendly interface for permitting a requesting devices to input a request to the server for desired portions/footage recorded by other A/V recording devices [Note Figures 1-5].  Clapp evidences that it was known to have used well-known content based searches, comprised of search criterion, as the server interface mechanism for requesting, identifying, and accessing desired subsets of recorded video – wherein, as described, the search criterion included information was indicative of the geographical location and a time range (a range which is necessarily defined by start and end times) [e.g., paragraph 0021; lines 5-25 of paragraph 0040; and lines 7-11 of paragraph 0041].  Further, in the same analogous environment, Othmer evidences that it was known for such geographical location search criterion to have been comprised of a defined geographical location and a defined area/radius around it [e.g., Note: 108 and 110 of Figure 1A; and paragraph 0039].  

When implementing the modified system disclosed by Grass, it would have been obvious to one of ordinary skill in the art to have modified the system to have included the user friendly interface described by Clapp as the mechanism for inputting to the server (and received thereby) the requests required for enabling the server to actually identify and output/provide the specific subsets of the stored surveillance video – i.e., given that Clapp represents the prior art on which Grass necessarily relied for such details given the lack of such required details therein.1  Further it would have been obvious to have used the area information described in Othmer to define the geographical location criterion in that such information advantageously provides more precise control over the area to be searched.  






Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer for the reasons set forth above with respect to claim 1.  Additionally:
 
As described in Clapp [note Figures 5-6], the user interface in the modified system of Grass comprised a map for locating the area of interest.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer for the reasons set forth above with respect to claim 1.  Additionally:
 
Clapp [e.g., @ paragraph 0041] and Othmer [e.g., @ paragraph 0009 and 0076] describe the time constraint as being a “time range” and “time period”, respectively, there by defining a beginning and end. As described in both Clapp [e.g., @ paragraph 0039] and Othmer [e.g., @ paragraph 0011] the recorded video in the modified system of Grass was indexed using both time and date information – thereby indicating that it was searchable using both date and time ranges. A “range” of times used for the search request in the modified system of Grass must have, by definition, comprised a defined beginning/starting time and a defined ending time.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer for the reasons set forth above with respect to claim 1.  Additionally:

As addressed above the operations were implemented via a server.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer for the reasons set forth above with respect to claim 11.  Additionally:

As described in Clapp [note Figures 5-6], the user interface in the modified system of Gras comprised a map for locating the area of interest.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer for the reasons set forth above with respect to claim 11.  Additionally:

Clapp [e.g., @ paragraph 0041] and Othmer [e.g., @ paragraph 0009 and 0076] describe the time constraint as being a “time range” and “time period”, respectively, there by defining a beginning and end. As described in both Clapp [e.g., @ paragraph 0039] and Othmer [e.g., @ paragraph 0011] the recorded video in the modified system of Grass was indexed using both time and date information – thereby indicating that it was searchable using both date and time ranges. A “range” of times used for the search request in the modified system of Grass must have, by definition, comprised a defined beginning/starting time and a defined ending time.



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer for the reasons set forth above with respect to claim 1.  Additionally:

 Clapp [e.g., @ paragraph 0041] and Othmer [e.g., @ paragraph 0009 and 0076] describe the time constraint as being a “time range” and “time period”, respectively, there by defining a beginning and end. As described in both Clapp [e.g., @ paragraph 0039] and Othmer [e.g., @ paragraph 0011] the recorded video in the modified system of Grass was indexed using both time and date information – thereby indicating that it was searchable using both date and time ranges. A “range” of times used for the search request in the modified system of Grass must have, by definition, comprised a defined beginning/starting time and a defined ending time.  
To retrieve the information that falls with a time range, a determination that it occurred with the time range must necessarily be made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer for the reasons set forth above with respect to claim 11.  Additionally:

The recitations of claim 25 are those performed by a video server – a request/query for video content is inputted by the terminal device and the requested video content is retrieved and provided to the requesting device.  The modified system of Grass is such a server.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document 2011/0058034 to Grass in view of US Patent #10,643,271 to Bronson, US Patent Document #2009/0015672 to Clapp, and US Patent Document #2016/0112461 to Othmer for the reasons set forth above with respect to claim 11.  Additionally:

 Clapp [e.g., @ paragraph 0041] and Othmer [e.g., @ paragraph 0009 and 0076] describe the time constraint as being a “time range” and “time period”, respectively, there by defining a beginning and end. As described in both Clapp [e.g., @ paragraph 0039] and Othmer [e.g., @ paragraph 0011] the recorded video in the modified system of Grass was indexed using both time and date information – thereby indicating that it was searchable using both date and time ranges. A “range” of times used for the search request in the modified system of Grass must have, by definition, comprised a defined beginning/starting time and a defined ending time.  
To retrieve the information that falls with a time range, a determination that it occurred with the time range must necessarily be made.


























Claims 2, 7, 12, 21, 23, 24, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 29-31 are allowed. 







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481

	









    
        
            
        
            
        
            
    

    
        1 To this point: the elements in the combination perform the same function as they did separately and the results of the combination, by known methods, would have therefor been predictable. The result of the combination being a server for permitting access to specific subsets of recorded video content as described in Gras via request provided by a user friendly user interface as described by Clapp.
        
        
        .